Citation Nr: 0739459	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-25 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1982 to 
September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.


FINDING OF FACT

The medical evidence fails to show that the veteran has PTSD.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran filed a claim of entitlement to service 
connection for PTSD asserting that she had nightmares and was 
easily irritable as a result of Operation Desert Storm.  In 
her stressor statement, the veteran indicated that she was 
deployed in the Southwest Asia region for 5.5 months as the 
only administrative person in a combat unit.  She reported 
that she did not have her menstrual cycle for her entire 
tour, and for two months thereafter.  She indicated that soon 
after her return, she began having nightmares and headaches.  
Since then, she reported having lost jobs, lost sleep, and 
lost and gained weight.  The veteran indicated that she was 
dealing with severe depression and some anxiety.  She 
indicated that she was admitted to Gulfport Health Unit for a 
month in January 2004 after she started hearing voices and 
she woke up standing over her husband and holding a knife.  
In her substantive appeal, the veteran indicated that she 
often heard sirens warning of possible scud missile attacks.

A mental health screening in January 2004 determined that the 
veteran had a diagnosis of severe and persistent mental 
illness; however, a specific mental illness was not 
diagnosed.  The veteran reported being raped in high school 
and being sexually abused earlier than that.

A treatment record from March 2004 indicated that the veteran 
had a history of depression with psychotic features.  
Additional mental health treatment records indicated that the 
veteran had a major depressive disorder.  In May 2005, a PTSD 
screening was negative.

While the veteran has asserted that she has PTSD, she has 
never been actually diagnosed to have PTSD.  Absent the 
presence of the claimed disability, a basis upon which to 
establish service connection for it has not been presented.  
Accordingly, the claim must be denied.  



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained.  Additionally, the 
veteran was offered the opportunity to testify at a hearing 
before the Board, but she declined.  An examination was not 
conducted since the record did not show the presence of the 
claimed disability.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


